     8:19-cr-00181-DCC           Date Filed 03/19/19      Entry Number 174         Page 1 of 2




                         IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     GREENWOOD DIVISION

 UNITED STATES OF AMERICA                             ) CR. NO.: 8:19-cr-00181-DCC
                                                      )
                          vs.                         )
                                                      )
 DETRIC LEE MCGOWAN,                                  )
  a/k/a “Fat”                                         )
 DONALD NATHANIEL THOMAS, JR.,                        )
  a/k/a “TJ”                                          )
 JAMAL DEMARCUS LATIMER,                              )
 CHRISTOPHER JEROME CUNNINGHAM,                       )
 RICHARD LAMOND LONGSHORE,                            )
  a/k/a “Bam”                                         )
 CELEST HENRY BLOCKER,                                )
 EDDIE LEE CHILDS, JR.,                               )
  a/k/a “Speedy”                                      )
 TREVOR MAURICE HULL,                                 )
 DANNY MORALES LOPEZ,                                 )
 SHEQUITA LATOYA HOLLOWAY,                            )
 LAUREN BROOKE POORE                                  )


                          GOVERNMENT’S BILL OF PARTICULARS
                            FOR FORFEITURE OF PROPERTY

          The United States provides the following Bill of Particulars regarding property alleged in

the Indictment (“Indictment”), filed February 19, 2019, as being subject to forfeiture to the United

States.

          NOTICE IS HEREBY GIVEN that upon conviction of any of the above-Defendants for

one or more felony violations of Title 18 and Title 21 United States Code, as charged in the

Indictment, the United States intends to seek the forfeiture of any and all property, real or personal,

constituting or derived from proceeds the Defendants obtained directly or indirectly as a result of

such violations, pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § § 853 and 881, 31 U.S.C.

§ § 5317(c)(1), 5332(b)(2), and 28 U.S.C. 2461(c), or equivalent substitute assets pursuant to 21

U.S.C. § 853(p). Such property includes, but is not limited to the following:
    8:19-cr-00181-DCC      Date Filed 03/19/19   Entry Number 174       Page 2 of 2




      VEHICLE:


      1.     2019 EZ-Go Express L6 Golf Cart
             VIN: 3379020
             Seized from Detric McGowan and Lauren Poore
             Asset ID: 19-DEA-649854


                                              Respectfully submitted,

                                              SHERRI A. LYDON
                                              UNITED STATES ATTORNEY

                                              By: s/Carrie Fisher Sherard
                                              Carrie Fisher Sherard #10134
                                              Assistant United States Attorney
                                              55 Beattie Place, Suite 700
                                              Greenville, SC 29601
                                              (864) 282-2100
March 19, 2019
